Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Neovasc Announces Agreement With LeMaitre Vascular for Exclusive Distribution Rights to its Biological Vascular Strips << Vascular Device Leader LeMaitre Vascular to Distribute Neovasc's Biological Vascular Strips in the U.S. and Europe, With Option to Purchase the Product Line >> VANCOUVER, Jan. 26 /CNW/ - Neovasc Inc. (TSXV: NVC), a new specialty vascular device company, today announced that it has entered into a distribution agreement with LeMaitre Vascular, Inc. (Nasdaq: LMAT) for Neovasc's biological vascular strip for use in vascular surgery procedures.
